Citation Nr: 1544303	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-03 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a hernia disability.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant served in the United States Naval Reserve between May 1984 and November 1989.  He had periods of active duty for training (ACDUTRA) from May 1984 to July 1984 and from June 1986 to October 1986.  He also had several verified periods of inactive duty for training (INACDUTRA).  In addition, according to the service personnel records, the appellant attended Kemper Military School in Boonville, Missouri, from January 1982 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this matter in December 2011, May 2013, and July 2014.


REMAND

Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998). 

This claim has been remanded by the Board on three different occasions to contact all appropriate sources in order to verify the specific dates of the appellant's ACDUTRA and INACDUTRA, to include the claimed periods of training with the Reserve Officers' Training Corps (ROTC) in 1982.  Unfortunately, all efforts previously requested have not been undertaken.

On remand, all efforts should be undertaken to verify whether the Veteran was in the United States Army ROTC program prior to his November 1983 enlistment in the United States Naval Reserves, and if so, the specific dates of the appellant's claimed period of ROTC training.  The Board notes that in a February 2014 VA form 27-0820 (Report of General Information), VA personnel called Fort Knox Army ROTC and were informed that they do not have the appellant's records and to submit a request to the National Archives and Records Administration (NARA).  It was indicated that the NARA was to be contacted.  However, there are no records as to the outcome associated with the claims file.  The Board notes that the appellant has submitted a history of assignments and an enlistment performance record.  However, those records do not specify the appellant's duty status at the corresponding times.

On remand, it must also determine whether the appellant's attendance at Kemper Military School from January 1982 to November 1982 constituted participation in Senior ROTC and whether that participation constituted ACDUTRA or INACDUTRA under 38 C.F.R. § 3.6.  The RO issued a March 2015 memorandum that concluded that Senior ROTC is not military service, and therefore, the appellant was a student while attending Kemper Military School.  However, as noted by the Board in its July 2014 remand, there were amendments to the law in 1982 when the term "active duty for training" in 38 C.F.R. § 3.6 was amended to include duties performed by members of the Senior Reserve Officers Training Corps.  The pertinent subsection of that regulation provides that ACDUTRA includes:  (4) Duty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 U.S.C.  (i) The requirements of this paragraph are effective-- (A) On or after October 1, 1982, with respect to deaths and disabilities resulting from diseases or injuries incurred or aggravated after September 30, 1982, and (B) October 1, 1983, with respect to deaths and disabilities resulting from diseases or injuries incurred or aggravated before October 1, 1982. (ii) Effective on or after October 1, 1988, such duty must be prerequisite to the member being commissioned and must be for a period of at least four continuous weeks.  38 C.F.R. § 3.6(c)(4) (2015).

In addition, the term inactive duty for training includes training (other than active duty for training) by a member of, or applicant for membership (as defined in 5 U.S.C. 8140(g) ) in, the Senior Reserve Officers' Training Corps prescribed under chapter 103 of title 10 U.S.C. 38  C.F.R. § 3.6(d)(3) (2015).

The Veteran should also be requested to submit evidence of a current hernia disability.
 
Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to submit evidence that he has had a hernia disability since his claim was filed in June 2007, with specific notification that a current disability is one of the elements needed to support a claim for service connection.

2.  Determine whether the appellant's attendance at Kemper Military School from January 1982 to November 1982 constituted participation in Senior ROTC and whether that participation constituted ACDUTRA or INACDUTRA under 38 C.F.R. § 3.6.  Contact all appropriate entities to make that determination. 

3.  Contact NARA, as instructed by the United States Army ROTC program at Fort Knox, Kentucky in a February 2014 VA Form 27-0820, in order to verify the specific dates of the appellant's claimed periods of training with the ROTC in 1982.  If no records or information can be found, indicate whether the records or information do not exist and whether further efforts to obtain the records or information would be futile.  Document all efforts made.  Provide the NARA with a copy of the history of assignments and an enlistment performance record that the appellant has submitted on several occasions. 

4.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

